DETAILED ACTION
This office action is in response to the application filed on 01/04/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/870,892 filed on 07/5/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022, 06/01/2022 and 08/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paluri (US 2022/0182681) in view of Zhang (US 2021/0152816).

	Regarding claim 1, Paluri discloses the following claim limitations: a method implemented by a decoder (Paluri, paragraph 47 discloses the decoding apparatus may decode the video/image),
the method comprising: receiving, by the decoder, a bitstream that is a result of a sub-bitstream extraction process from an input bitstream (Paluri, paragraph 145 discloses a subpicture may be used to facilitate a sub-bitstream (or a sub-stream) extracted from a bitstream and to combine the sub-bitstreams to form a suitable bitstream),
determining, by the decoder, a flag from the bitstream is set to specify that sub-picture information is present in the bitstream (Paluri, paragraphs 146 and 193 discloses information on whether subpictures are present may be included in the SPS… when the value of the output subpicture sets present flag is 1, the SPS includes information on the number of subpictures included in one output subpicture set among the output subpicture sets (ex. num_sub_pics_in_osps[i] in Table 1) may be included),
obtaining, by the decoder, one or more sub-picture identifiers (IDs) for the subset of the sub-pictures based on the flag (Paluri, table 2 discloses the value of sub_pic_id_len_minus1 shall be in the range of Ceil (Log2(num_sub_pic_minus1 + 1) − 1 to 9, inclusive. sub_pic_id[ i ] specifies the sub-picture ID of the i-th sub-picture in each coded picture in the CVS),
 and decoding, by the decoder, the subset of the sub-pictures based on the sub-picture IDs (Paluri, table 2 discloses the length of sub_pic_id[ i ] is sub_pic_id_len_minus1 + 1 bits. sub_pic_treated_as_pic_flag[ i ] equal to 1 specifies that the i-th sub-picture of each coded picture in the CVS is treated as a picture in the decoding process excluding in-loop filtering operations).
	Paluri does not explicitly disclose the following claim limitations: the bitstream containing only a subset of sub-pictures of the input bitstream to the sub-bitstream extraction process.	
However, in the same field of endeavor Zhang discloses more explicitly the following: the bitstream containing only a subset of sub-pictures of the input bitstream to the sub-bitstream extraction process (Zhang, paragraph 332 and table 7 discloses “When a bitstream is the result of a sub-bitstream extraction process and contains only a subset of the subpictures of the input bitstream to the sub-bitstream extraction process, it might be required to set the value of subpics_present_flag equal to 1 in the RBSP of the SPSs).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Paluri with Zhang to create the sub-picture unit of Paluri with a sub-bitstream extraction process of Zhang.
	The reasoning being is to provide efficient video compression as the number of connected user devices capable of receiving and displaying video increases, it is expected that the bandwidth demand for digital video usage will continue to grow (Zhang, paragraph 3).

	Regarding claim 2, Paluri and Zhang discloses the method of claim 1, further comprising obtaining, by the decoder, a length in bits of a syntax element containing the one or more sub-picture IDs (Zhang, table 7 discloses “subpic_grid_idx[i][j] specifies the subpicture index of the grid position (i, j). The length of the syntax element is Ceil (Log 2(max_subpics_minus1+1)) bits).

	Regarding claim 3, Paluri and Zhang discloses the method of claim 2, wherein the flag, the sub-picture IDs, and the length are obtained from a sequence parameter set (SPS) in the bitstream (Zhang, paragraph 332 and table 7 discloses “subpics_present_flag equal to 1 indicates that subpicture parameters are present in the present in the SPS RBSP syntax. subpics_present_flag equal to 0 indicates that subpicture parameters are not present in the present in the SPS RBSP syntax. [0332] NOTE 2—When a bitstream is the result of a sub-bitstream extraction process and contains only a subset of the subpictures of the input bitstream to the sub-bitstream extraction process, it might be required to set the value of subpics_present_flag equal to 1 in the RBSP of the SPSs).

Regarding claim 5, Paluri and Zhang discloses the method of claim 3, wherein sub-picture IDs are contained in a SPS sub-picture identifier (sps_subpic_id[i]) syntax element (Paluri, table 2 discloses the value of sub_pic_id_len_minus1 shall be in the range of Ceil (Log2(num_sub_pic_minus1 + 1) − 1 to 9, inclusive. sub_pic_id[ i ] specifies the sub-picture ID of the i-th sub-picture in each coded picture in the CVS).

	Regarding claim 6 Paluri and Zhang discloses the method of claim 3, wherein the length is contained in a SPS sub-picture ID length minus one plus one (sps_subpic_id_len minusl plus 1) syntax element (Paluri, table 2 discloses the length of sub_pic_id[ i ] is sub_pic_id_len_minus1 + 1 bits).

	Regarding claim 8, Paluri and Zhang discloses a method implemented in an encoder, the method comprising: encoding, by a processor of the encoder, an input bitstream containing a set of sub- pictures (Paluri, abstract discloses an image/video coding procedure may be performed on the basis of a sub-picture partitioning structure, and encoded image/video information may include individual information on each of subpictures),
performing, by the processor (Paluri, paragraph 62 discloses a processor),
a sub-bitstream extraction process on the input bitstream to create an extracted bitstream containing only a subset of the sub-pictures of the input bitstream (Zhang, paragraph 332 and table 7 discloses “When a bitstream is the result of a sub-bitstream extraction process and contains only a subset of the subpictures of the input bitstream to the sub-bitstream extraction process, it might be required to set the value of subpics_present_flag equal to 1 in the RBSP of the SPSs), 
encoding into the extracted bitstream, by the processor, one or more sub-picture identifiers (IDs) for the subset of the sub-pictures in the extracted bitstream (Paluri, table 2 discloses the length of sub_pic_id[ i ] is sub_pic_id_len_minus1 + 1 bits. sub_pic_treated_as_pic_flag[ i ] equal to 1 specifies that the i-th sub-picture of each coded picture in the CVS is treated as a picture in the decoding (or encoding obvious in the art) process excluding in-loop filtering operations),
setting, by the processor, a flag in the extracted bitstream to indicate that sub-picture information related to the subset of the sub-pictures is present in the extracted bitstream (Paluri, paragraphs 146 and 193 discloses information on whether subpictures are present may be included in the SPS… when the value of the output subpicture sets present flag is 1, the SPS includes information on the number of subpictures included in one output subpicture set among the output subpicture sets (ex. num_sub_pics_in_osps[i] in Table 1) may be included),
 and storing, by a memory coupled to the processor, the bitstream for communication toward a decoder (Paluri, paragraph 62 discloses the encoding apparatus 200 includes an image partitioner 210, a predictor 220, a residual processor 230, and an entropy encoder 240, an adder 250, a filter 260, and a memory 270… the memory 270 may include a decoded picture buffer (DPB) or may be configured by a digital storage medium. The hardware component may further include the memory 270 as an internal/external component).

	Regarding claim 9, Paluri and Zhang discloses the method of claim 8, further comprising encoding, by the processor, a length in bits of a syntax element containing the one or more sub-picture IDs into the extracted bitstream (Zhang, table 7 discloses “subpic_grid_idx[i][j] specifies the subpicture index of the grid position (i, j). The length of the syntax element is Ceil (Log 2(max_subpics_minus1+1)) bits).

	Regarding claim 10, Paluri and Zhang discloses the method of claim 9, wherein the flag, the sub-picture IDs, and the length are encoded into a sequence parameter set (SPS) in the extracted bitstream (Zhang, paragraph 332 and table 7 discloses “subpics_present_flag equal to 1 indicates that subpicture parameters are present in the present in the SPS RBSP syntax. subpics_present_flag equal to 0 indicates that subpicture parameters are not present in the present in the SPS RBSP syntax. [0332] NOTE 2—When a bitstream is the result of a sub-bitstream extraction process and contains only a subset of the subpictures of the input bitstream to the sub-bitstream extraction process, it might be required to set the value of subpics_present_flag equal to 1 in the RBSP of the SPSs).

	Regarding claim 12, Paluri and Zhang discloses the method of claim 10, wherein sub-picture IDs are contained in a SPS sub-picture identifier (sps_subpic_id[i]) syntax structure (Paluri, table 2 discloses the value of sub_pic_id_len_minus1 shall be in the range of Ceil (Log2(num_sub_pic_minus1 + 1) − 1 to 9, inclusive. sub_pic_id[ i ] specifies the sub-picture ID of the i-th sub-picture in each coded picture in the CVS).

	Regarding claim 13, Paluri and Zhang discloses the method of claim 10, wherein the length is contained in a SPS sub-picture ID length minus one plus one (sps_subpic_id_len minusl plus 1) syntax structure (Paluri, table 2 discloses the length of sub_pic_id[ i ] is sub_pic_id_len_minus1 + 1 bits).



	With regard to claim 15, claim 15 list all the same features and elements to claim 8 as outlined above. Therefore, the same rationale that was utilized in claim 8 applies equally as well to claim 15.

	Regarding claim 16, Paluri and Zhang discloses the video coding device of claim 15, wherein the processor is further configured to obtain a length in bits of a syntax element containing the one or more sub-picture IDs (Zhang, table 7 discloses “subpic_grid_idx[i][j] specifies the subpicture index of the grid position (i, j). The length of the syntax element is Ceil (Log 2(max_subpics_minus1+1)) bits).

	Regarding claim 17, Paluri and Zhang discloses the video coding device of claim 16, wherein the flag, the sub-picture IDs, and the length are obtained from a sequence parameter set (SPS) in the bitstream (Zhang, paragraph 332 and table 7 discloses “subpics_present_flag equal to 1 indicates that subpicture parameters are present in the present in the SPS RBSP syntax. subpics_present_flag equal to 0 indicates that subpicture parameters are not present in the present in the SPS RBSP syntax. [0332] NOTE 2—When a bitstream is the result of a sub-bitstream extraction process and contains only a subset of the subpictures of the input bitstream to the sub-bitstream extraction process, it might be required to set the value of subpics_present_flag equal to 1 in the RBSP of the SPSs).

	Regarding claim 19, Paluri and Zhang discloses the video coding device of claim 17, wherein sub-picture IDs are contained in a SPS sub-picture identifier (sps_subpic_id[i]) syntax element (Paluri, table 2 discloses the value of sub_pic_id_len_minus1 shall be in the range of Ceil (Log2(num_sub_pic_minus1 + 1) − 1 to 9, inclusive. sub_pic_id[ i ] specifies the sub-picture ID of the i-th sub-picture in each coded picture in the CVS),

	Regarding claim 20, Paluri and Zhang discloses the video coding device of claim 17, wherein the length is contained in a SPS sub- picture ID length minus one plus one (sps_subpic_id_len minusl plus 1) syntax element (Paluri, table 2 discloses the length of sub_pic_id[ i ] is sub_pic_id_len_minus1 + 1 bits).

Claim(s) 4, 7, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paluri (US 2022/0182681) in view of Zhang (US 2021/0152816) and in further view of Furht (US 2020/0396481).

	Regarding claim 4, Paluri and Zhang discloses the claimed invention as outlined above in claim 3.
	Paluri and Zhang do not explicitly disclose the following claim limitations: wherein the flag is a sub-picture information is present flag (subpic_info_present_flag).
	However, in the same field of endeavor Furht discloses more expclity the following: 
wherein the flag is a sub-picture information is present flag (subpic_info_present_flag) (Furht, table 7 discloses subpic_info_present_flag u(1)).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Paluri and Zhang with Furht to create the system of Paluri and Zhang as outlined above with subpic_info_present_flag of Furht.
	The reasoning being is to provide compression efficiency (Furht, paragraph 6).
	
	Regarding claim 7, Paluri, Zhang and Furht discloses the method of claim 1, wherein the flag is set to one to specify that the sub-picture information is present for a coded layer video sequence (CLVS) and that each picture of the CLVS contains more than one sub-picture (Furht, paragraphs 47-48 discloses If sps_affine_type_flag is equal to 0, syntax may be constrained such that no 6-parameter affine model based motion compensation is used in the CLVS, and cu_affine_type_flag may not present in coding unit syntax in the CLVS. Otherwise (sps_affine_type_flag equal to 1), 6-parameter affine model based motion compensation may be used in CLVS. When not present, the value of sps_affine_type_flag may be inferred to be equal to 0).

	Regarding claim 11, Paluri, Zhang and Furht discloses the method of claim 10, wherein the flag is a sub-picture information is present flag (subpic_info_present_flag) (Furht, table 7 discloses subpic_info_present_flag u(1)).

	Regarding claim 14, Paluri, Zhang and Furht discloses the method of claim 8, wherein the flag is required to be set to one to specify that the sub-picture information is present for a coded layer video sequence (CLVS) and that each picture of the CLVS contains more than one sub-picture when the extracted bitstream is a result of the sub-bitstream extraction process from the input bitstream (Furht, paragraphs 47-48 discloses If sps_affine_type_flag is equal to 0, syntax may be constrained such that no 6-parameter affine model based motion compensation is used in the CLVS, and cu_affine_type_flag may not present in coding unit syntax in the CLVS. Otherwise (sps_affine_type_flag equal to 1), 6-parameter affine model based motion compensation may be used in CLVS. When not present, the value of sps_affine_type_flag may be inferred to be equal to 0).

	Regarding claim 18, Paluri, Zhang and Furht discloses the video coding device of claim 17, wherein the flag is a sub-picture information is present flag (subpic_info_present_flag) (Furht, table 7 discloses subpic_info_present_flag u(1)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481